DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 01/10/2022 are acknowledged and entered.

Claims 1, 2, 6, 21, 22, 26, 27, 31, 32, 41, 50, 53-55, 57, 60, 62, 76, 111, and 143-145 were pending.  In the amendment as filed, applicants have amended claim 1.  No claims have been cancelled and/or added.  Therefore, claims 1, 2, 6, 21, 22, 26, 27, 31, 32, 41, 50, 53-55, 57, 60, 62, 76, 111, and 143-145 are currently pending. 

Claims 26, 27, 31, 32, 41, 50, 54, 55, 57, 60, 62, 76, 111, and 143-145 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 03/29/2021 in respond to the restriction and/or species election requirements mailed on 03/08/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 1, 2, 6, 21, 22, and 53 are under consideration in this Office Action.

Maintained Rejection(s)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 21, 22, and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more.
Newly amended claim 1 recites a “method of treating a subject with a psychedelic agent to improve the mental or physical well-being of a subject in need thereof, the method comprising: (i) providing a subject, wherein based on a score of one or more predictors in the subject, the subject has been identified as likely to have a positive therapeutic response to a psychedelic agent; and (ii) following step (i), administering to the subject a therapeutic amount of the psychedelic agent”.  Claims 1, 2, 6, 21, 22, and 53 as a whole recite any type of treatment methodologies using any type of ‘psychedelic agent’, and as a result, these claims meet the criteria of Step 1 for the subject matter eligibility analysis.
In the 2019 PEG revises Step 2A for the subject matter eligibility analysis, Step 2A is now a two prongs inquiry.  The first prong is to determine if a claim recites a law of nature, natural phenomenon, or groupings of abstract ideas.  The groupings of abstract ideas include (i) mathematical concepts, (ii) mental processes, and (iii) certain methods of organizing human activity.  Here, claim 1 does recite a limitation that is directed to one of the groupings of abstract ideas that is the mental processes.  Here, the claimed method step ‘(i) providing a subject, wherein based on a score of one or more predictors in the subject, the subject has been identified as likely to have a positive therapeutic response to a psychedelic agent’ of claim 1, and the limitations of dependent claims 6, 21 and 22 that define the type of ‘a score of one or more predictors’ and the modes for determining these type ‘score of one or more predictors’, under their broadest reasonable interpretation, covers performance of the limitation in the human mind, i.e. observing and/or evaluating the ‘subject’ for these type ‘score of one or more predictors’, i.e. inclusion/exclusion criteria, and its relationship with any type of disease(s) and/or condition(s) that is the claimed limitations of instant claim 2.  If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the human mind then it falls within the “Mental Processes” grouping of abstract ideas.  Further, the amendments of claim 1 does not change the interpretation of the method step ‘(i)’ of claim 1 and the limitations of dependent claims 6, 21 and 22 for these amendment does not transform these limitations from the mental processes interpretation.  That is the amendment of claim 1 (i.e. the limitation of  ‘method of treating a subject with a psychedelic agent to improve the mental or physical well-being of a subject in need thereof’) is only a field-of-use limitation and did not provide significantly more than the judicial exceptions for this limitation is not directed to any particular type of treatment methodologies.  Accordingly, the claims 1, 2, 6, 21, and 22 as a whole are directed to the “Mental Processes” grouping of abstract ideas.
The second prong is to identify whether there are any additional element or combination of additional elements recited in the claim beyond the judicial exception(s), and to evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.  Here, claim 1 recites the method step of ‘(ii) following step (i), administering to the subject a therapeutic amount of the psychedelic agent’; and claim 53 recites the type of ‘a psychedelic agent’.  Although, these limitations indicate that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient/subject.  Further, the limitation of ‘therapeutic amount of’ of claim 1 is not direct to any particular amount/concentration and/or any particular type of ‘psychedelic agent’.  Thus, this limitation is merely an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and as a result it does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".  Accordingly, the limitations of claims 1 and 51 as a whole fails to meaningfully limit the method step ‘(i)’ of claim 1 and the limitations of dependent claims 6, 21 and 22 such that the limitations of claims 1 and 53 are mere instruction to implement the judicial exceptions, i.e. the method step ‘(i)’ of claim 1 and the limitations of dependent claims 6, 21 and 22 as a whole.  That is the combination of additional elements simply link the use of the judicial exception to a particular technological environment without improving the technology for any type of treatment methodology.
Therefore, claims 1, 2, 6, 21, 22, and 53 as a whole does not amount to significantly more than the judicial exception.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 101 were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant contends that “ Amended claim 1 is clearly directed to patent-eligible subject matter under the Federal Circuit case Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals International Limited, Appeal Nos. 2016-2707, 2016-2708 (Fed. Cir. 2018), and confirmed as such by the Office’s memorandum Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals (June 7, 2018). Withdrawal of this rejection is respectfully requested”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that claims 1, 2, 6, 21, 22, and 53 as a whole does not amount to significantly more than the judicial exception.  Here, the amended claim 1 still encompass all application of the judicial exceptions (i.e. the method step ‘(i)’ of claim 1 and the limitations of dependent claims 6, 21 and 22) for the newly added limitations are not directed to any particular type of treatment methodologies, any particular amount/concentration, and/or any particular type of ‘psychedelic agent’.  As recognized by MPEP § 2106.04(b):
Even if a claim does recite a law of nature or natural phenomenon, it may still be eligible at any of Pathways A through C. For example, claims reciting a naturally occurring relationship between a patient’s genotype and the risk of QTc prolongation (a law of nature) were held eligible as not "directed to" that relationship because they also recited a step of treating the patient with an amount of a particular medication that was tailored to the patient’s genotype. Vanda Pharms., 887 F.3d at 1134-36, 126 USPQ2d at 1279-81. This particular treatment step applied the natural relationship in a manner that integrated it into a practical application. The court’s analysis in Vanda is equivalent to a finding of eligibility at Step 2A Prong Two (Pathway B).

And as recognized by MPEP § 2106.04(d)(2): 
However, recent jurisprudence has provided additional guidance that is especially relevant to only a subset of claims, thus warranting the elevation of the particular treatment or prophylaxis consideration to become a stand-alone consideration in the Step 2A Prong Two analysis. Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). The claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. 887 F.3d at 1121, 126 USPQ2d at 1269-70. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype. Id. Although Vanda’s claims recited a law of nature (the naturally occurring relationship between the patient’s genotype and the risk of QTc prolongation) like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012), the Federal Circuit distinguished them from the Mayo claims based on the differences in the administration steps. In particular, the court explained that Mayo’s step of administering a drug to a patient was performed in order to gather data about the recited laws of nature, and this step was thus ancillary to the overall diagnostic focus of the claims. 887 F.3d at 1134-35, 126 USPQ2d at 1280. In contrast, Vanda’s claims used the recited law of nature to more safely treat the patients with the drug, thereby reducing the patient’s risk of QTc prolongation. 887 F.3d at 1135, 126 USPQ2d at 1280. Accordingly, the court held Vanda’s claims eligible at the first part of the Alice/Mayo test (Step 2A) because the claims were not "directed to" the recited judicial exception. 887 F.3d at 1136, 126 USPQ2d at 1281.

In regard to the cited case law of  Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018), first, the newly added limitation of claim 1 (i.e. the ‘method of treating a subject with a psychedelic agent to improve the mental or physical well-being of a subject in need thereof’) is not directed to any particular type of treatment methodologies and the limitations as recited by instant claim 2 claimed unrelated disorders/diseases/conditions with widely varying of pathological symptoms and/or etiologies.  Moreover, it is relevant to note that, in the psychiatric art, the concept of pathology is an aprioristic definition, originally based on statistical distribution with an arbitrary decision that is not scientifically driven because there is no laboratory test or biological markers to set the boundary between “normal” and “pathological” symptoms and/or conditions (see The  Diagnostic and Statistical Manual of Mental Disorders: DSM-5, 5th ed., Washington, D.C: American Psychiatric Association, 2013; A copy has not been provided because the book is too large and it is publicly accessible at any libraries); Guha, Martin, Reference Reviews, 2014, 28(3), pp. 36-37; Khoury et al., Frontiers in Psychology, June 2014, Volume 5, Article 602, pp. 1-8).  Second, the newly added limitation of claim 1 (i.e. ‘therapeutic amount of’) is not direct to any particular amount/concentration and/or any particular type of ‘psychedelic agent’ and the type of ‘psychedelic’ agents as recited by instant claim 53 vary in theirs structural and functional features.  Consequently, the cited case law fails to link the legal concepts to the facts of the claims under examination.
Therefore, claims 1, 2, 6, 21, 22, and 53 as a whole does not amount to significantly more than the judicial exception, and the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carhart-Harris et al. (Lancet Psychiatry, Published Online May 17, 2016, 3(7), pp. 619-627).
For claims 1, 2, 6, and 53, Carhart-Harris et al. teach a psychiatric treatment methodology using ‘a psychedelic agent’; where psilocybin (refers to instant claim 53; and the elected species for a single specific type of compositions) with psychological support is used for treatment-resistant depression (refers to instant claimed ‘treating a subject with a psychedelic agent to improve the mental or physical well-being of a subject in need thereof’; instant claimed ‘treating depression in the subject’ of claim 2; and the elected species for a single specific type of mental or physical conditions) (pg. 619, Methods section).  The method comprises the step of screening and evaluating the patient’s physical and mental health background (refers to instant claimed step ‘(i)’ of claim 1; and instant claim 6) (pg. 621-622, Procedures section; Table 1 on pg. 623); and administering to the patient a low oral dose of psilocybin 10 mg (two 5 mg capsules) on a first dosing day and a high oral dose of psilocybin 25 mg (five 5 mg capsules) on a second dosing day, separated by 1 week (refers to instant claimed step ‘(ii)’ of claim 1, especially, the newly added limitation of ‘therapeutic amount of’ of claim 1).  Carhart-Harris et al. also disclose that eligible patients attended a subsequent visit involving a baseline functional MRI (fMRI) scanning session lasting 60 min, followed by an extensive preparatory session with their allocated psychiatrists that involved inviting the patient to talk openly about their personal history (including thoughts on the origins of their depression), a discussion of psilocybin’s psychological effects, and simulation of aspects of the dosing session itself, such as listening to a sample of the session music while wearing eyeshades (refers to instant claimed ‘(b)’ of claim 6) (pg. 621, left col., line 24 thru right col., line 9).
Therefore, the method and compound of Carhart-Harris et al. do anticipate the instant claimed invention.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 102(a)(1) were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant argues that “A key element of the presently claimed method is providing a subject, wherein based on a score of one or more predictors in the subject, the subject has been identified as likely to have a positive therapeutic response to a psychedelic agent. Specifically, the presently claimed methods administer a therapeutically effective amount of a psychedelic agent to a subject who has been predicted to have a positive therapeutic response based on a score of one or more predictors. Carhart-Harris does not teach this feature… Furthermore, the neuropsychiatric interview described in Carhart-Harris was for the purpose of screening the patient for psychiatric disorders, not to predict a positive effect as a result of treatment. Accordingly, the neuropsychiatric interviews described in Carhart-Harris were not performed in order to predict if a subject will a positive therapeutic response when administered a therapeutically effective amount of the psychedelic agent. Thus, Carhart Harris does not teach each and every element of the presently claimed invention. For at least these reasons, claim 1, and its dependent claims, are not anticipated by Carhart-Harris. Withdrawal of this rejection is respectfully requested”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the method and compound of Carhart-Harris et al. do anticipate the instant claimed invention.  The limitation ‘the subject has been identified as likely to have a positive therapeutic response to a psychedelic agent’ of instant claim 1 does not invoke any particular type of laboratory test or biological markers in its determination, but rather that the determination is based statistical distribution with an arbitrary decision.  This interpretation is fully supported by the present specification Example 1 (see pg. 29, lines 24-36; pg. 32, line 25 thru pg. 34, line 14).  Thus, the screening method of  Carhart-Harris et al. do anticipate the limitation ‘the subject has been identified as likely to have a positive therapeutic response to a psychedelic agent’ of instant claim 1.
Therefore, the teachings of Carhart-Harris et al. do anticipate the invention of the instant claims, and the rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
April 26, 2022